Citation Nr: 1758089	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  06-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from November 1987 to August 1994. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for hypertension.  In July 2010, the Board, in pertinent part, remanded the issue of service connection for hypertension to the RO in Houston, Texas for additional action. In November 2012 and September 2014, the Board, in pertinent part, again remanded this issue to the RO for additional action.

In December 2016, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2017 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's December 2016 decision and remanded claim to the Board for additional development and readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the JMR, the Veteran submitted a statement indicating that he was first treated for hypertension at the Laredo VA Outpatient Clinic (OPC) in 1994 and the record does not reflect what efforts were undertaken by VA to request or obtain the Veteran's 1994 treatment records from the Laredo OPC.  In accordance with the Court's September 2017 Order and the JMR, this matter should be remanded so the Veteran's post-service treatment records for hypertension can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all records from any physician that the Veteran sought treatment from related to his hypertension and associate those records with the claims file.  The RO should specifically request any treatment records for the Veteran from the Laredo OPC from 1994 to the present.  

If the Veteran's treatment records for any period from 1994 to the present are not available or otherwise cannot be obtained, the RO should document all attempts to obtain those records.

2. If any additional treatment records are obtained, the RO should obtain an addendum opinion to the December 2015 VA examination and May 2016 addendum opinion as to the onset and etiology of the Veteran's hypertension.  A new VA examination is not necessary unless the VA examiner providing the opinion determines one is needed.

The examiner should opine as to the following for the Veteran's hypertension:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension onset in service or was caused by service.

b) Is it at least as likely as not that the Veteran's hypertension onset within a year of the Veteran's separation from service.  If so, describe the severity of the condition within the first year.

c) Is it at least as likely as not that the Veteran's service-connected PTSD caused or aggravated his hypertension.  If aggravation is found, the examiner should describe the baseline manifestation of the Veteran's hypertension prior to aggravation and the increased manifestations that are proximately due to the service-connected PTSD.

All opinions and conclusions expressed must be supported by a complete rationale.

3. After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



